Citation Nr: 1805660	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a timely notice of disagreement (NOD) in December 2007. 

In April 2012, the Board reopened the claim of entitlement to service connection for a back disability and remanded the issue on its merits, along with a claim of entitlement to service connection for a bilateral knee disability, for additional development.  In October 2013, the Board remanded the claims in order to obtain additional VA and private treatment records.  Those records were determined to be unavailable and the claims were returned to the Board.  In March 2015, the Board remanded the claims to afford the Veteran a Board hearing. 

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In February 2017, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's back disability has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, private treatment records identified by the Veteran, and Social Security Administration records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in November 2007 and August 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for a back disability.  Specifically, he contends that he fell off of a tank in service and injured his back, and that he has continued to have back pain ever since.  The Veteran states that he did not seek treatment in service because he did not want to complain or seem weak.  See October 2016 hearing transcript.   

An October 1960 entrance examination reflects that the Veteran denied swollen or painful joints, arthritis, or bone, joint, or other deformity.  On objective examination, his spine was found normal.  Service treatment records reflect that in December 1961, the Veteran reported that he fell and hurt his back, with pain at the S2-3 area.  An x-ray of the lumbosacral spine was negative and the Veteran was diagnosed with a contusion of his sacrum.  An October 1962 separation examination reflects that the Veteran denied swollen or painful joints, arthritis, or bone, joint, or other deformity.  On objective examination, his spine was found normal.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for a back disability.  

In 1974, the Veteran received a gunshot wound which resulted in surgery to remove the bullet and a laminectomy at L3-L4.  In 1978, the Veteran was admitted to the hospital for residuals of a gunshot wound.  The Veteran reported with left leg weakness and that he had fallen down, but upon examination, the clinician did not indicate that the Veteran was experiencing back pain. 

In 1987, the Veteran reported chronic back pain and radiation down his left leg.  The Veteran was noted to have diffuse, left-sided pain in the hips, knees, ankle and back secondary to a 1974 gunshot wound.  An examination was within normal limits and an x-ray of the lumbosacral spine was negative for degenerative joint disease, although it was noted that the Veteran retained metallic bullet fragments. 

In 1989, the Veteran sought treatment for pain in his lower back and knees bilaterally. 

Treatment records reflect that the Veteran reported a 1993 work-related injury that resulted in back pain, diagnosed as lumbosacral strain, which worsened after a February 1994 automobile accident.  A February 1994 x-ray revealed degenerative changes at L1-L5 and positive laminectomy at L3-L4 with possible fusion.  See Social Security Administration records.  The Veteran's treating physician at the time noted that the Veteran successfully functioned from 1974 to 1993 without giving history of substantial downtime and that he worked from 1989 to 1993, again without substantial downtime.  The physician opined that if that were true and the Veteran now showed significant degenerative changes in the lumbar facet joints, one would suspect that the change in his condition had occurred over the past several years.  Furthermore, even if the degenerative changes were at the level of his original gunshot injury, the physician was not dissuaded from saying that there was a substantial change in his condition that would have occurred in 1993.  

Treatment records reflect that the Veteran continued to report back and leg pain during the mid-1990s, with findings of crepitus in the left knee, degenerative changes in the lumbar spine, and abnormal gait secondary to low back pain.  Id.  

Private treatment records reflect that the Veteran sought treatment for back and leg pain in 2000, and his treating clinician noted osteoarthritic changes in his lumbar spine.  The Veteran's physician opined that the Veteran's complaints all stemmed from a work-related accident and a gunshot wound to the back many years ago. 

A November 2007 VA examination report reflects that the Veteran reported jumping, running, and other heavy activities during service, all which started to increase the pain in his back.  The Veteran reported that he had constant pain in his back.  Upon examination, range of motion was limited and the Veteran reported pain.  Imaging studies revealed mild degenerative disc disease.  However, the examiner noted that there was no in-service injury and that the Veteran had been shot in 1974, which required surgery.  Therefore, the examiner opined that the Veteran's back condition was less likely than not due to his military service, noting that the mild degenerative changes were consistent with the Veteran's age. 

Treatment records reflect that the Veteran continued to seek treatment for back pain.  See 2008 private treatment records.

In May 2012, the Veteran submitted a letter from his physician.  The Veteran reported that he was a tank driver who had to climb up and jump off tanks in cold weather, and had problems with his back and knees during that time.  The physician stated that he did not have independent confirmation of in-service duties other than what the Veteran stated, but assuming that the information was correct, it was possible that the Veteran's symptoms of arthritis and other pains were related to his time in service.  However, the physician noted that he was not an occupational physician and had no special training in determining whether these types of medical problems were occupation-related. 

An August 2012 MRI of the lumbar spine revealed multilevel disc herniation, most prominently at L4-L5 and L5-S1, with central spinal and bilateral foraminal stenosis.  A bony protrusion was seen at the L4 level, with encroachment onto the central canal from postural and central canal stenosis. 

The Veteran was afforded a VA examination in August 2017.  The Veteran reported having chronic low back pain since 1961 when he fell twice while jumping from tanks during service.  The Veteran reported that he did not seek treatment for his back pain, but took aspirin as needed.  The Veteran denied any radiation of pain to the lower extremities.  The examiner noted that the Veteran suffered a gunshot wound to the back in 1974 at L3-4, resulting in a decompression laminectomy and bullet removal.  Thereafter, the Veteran developed mild left lower extremity radiculopathy with involvement of the L5-S1 nerve root, resulting in a burning sensation and weakness in his left leg and foot.  The examiner noted that the Veteran has pain in other parts of his body for which he took hydrocodone four times a day.  The examiner noted that a November 2007 lumbar spine x-ray revealed slight loss of vertebral body heights at T10-12, but no unstable fracture or subluxation.  There was narrowing of the intervertebral disc space at L5-S1, and post-traumatic tiny metallic fragments along the left side of the vertebral body at L3.  A 2012 MRI of the lumbar spine revealed multi-level degenerative disc disease, more prominent at L3-L4 and L5-S1.  The Veteran reported that frequent bending and heavy lifting increased his back pain and upon examination, range of motion was limited and the Veteran's soft tissue near the paravertebral spine in the lumbar area was slightly tender upon palpation.  The examiner noted that the Veteran separated from service in 1962 but was not diagnosed with degenerative joint arthritis of the lumbar spine until 2008.  The examiner noted that the Veteran's separation examination and history were silent for any low back pain and a lower back examination including the spine was unremarkable, and that there were no treatment records documenting low back pain within one year of discharge.  The examiner further noted that the Veteran had had a gunshot injury to his lumbar area in 1974, from which he still has bullet fragments and that degenerative disc disease is a natural condition with thinning of cartilage with advancement of age.  Thus, the examiner opined that the Veteran's low back condition was less than likely as not caused by or a result of back injury (contusion) in December 1961 in service.  

After a review of all the medical evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran's degenerative joint disease of the lumbar spine is related to or caused by his active service.

Service treatment records reflect that the Veteran was diagnosed with a sacrum contusion in service and this appears to have resolved without residuals, as his spine was found normal on objective examination during separation.  Although the Veteran testified that he did not go to medical or sick call in service because he did not want to appear weak, the Board notes that his service treatment records reflect numerous visits for colds, headaches, pain, dizziness, and a pulled ligament. 

The Board finds the August 2017 VA examiner's opinion persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's in-service sacrum contusion, his post-service gunshot injury to his back, and his current back disability.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board notes that the Veteran has reported that he has experienced back pain since service.  However, the evidence of record reflects that the first complaints of back pain were subsequent to his 1974 gunshot injury and the Veteran had no apparent difficulty with work or daily activities until he injured his back in a 1993 work-related accident.  His treating physicians during that time attributed his back pain to the work-related injury, and found that even if his back disability stemmed from the gunshot injury, the degenerative changes of the Veteran's back were more recent.  

The Veteran has submitted a private opinion in support of his claim that his back disability was caused by or related to his active service.  The Veteran's physician stated that if what the Veteran told him was correct, it was possible that the Veteran's symptoms of arthritis and other pains were related to his time in service.  However, the physician noted that he was not an occupational physician and had no special training in determining whether these types of medical problems were occupation-related.  

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2017).  Speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

Thus, the Board finds that the use of "possible" is speculative.  Furthermore, although the physician stated that it was possible that the Veteran's arthritis was due to his time in service, the physician did not provide a basis or rationale for his opinion, and stated that he did not have the training required to render an opinion.  Therefore, the Board finds that the May 2012 opinion is inadequate and is not probative evidence in favor of or against the Veteran's claim.  

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current back disability and whether his current disability is related to his in-service sacrum contusion; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current back disability, his gunshot injury, his work-related injury, and the in-service sacrum contusion in the above compensation examination medical opinion and opinions of his treating physicians.
 
Taking into account the 2017 VA examiner's opinion, the Veteran's service treatment records, and the medical evidence of record, including opinions from the Veteran's treating physicians relating his back pain to his gunshot injury and his 1993 work injury, the Board finds the preponderance of the evidence is against finding that the Veteran's current back disability is related to his in-service sacrum contusion.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran contends that service connection is warranted for a bilateral knee disability.  Specifically, the Veteran contends that he has been told that his back disability has caused his bilateral knee disability, or alternatively, that his knees may have been impacted by his physical duties in service.  See October 2016 hearing transcript. 

As discussed above, the Board has denied service connection for a back disability; therefore, service connection cannot be granted for a bilateral knee disability as secondary to a non-service-connected back disability.  38 C.F.R. § 3.310(a).  However, the Board will proceed with consideration of the issue of direct service connection for a bilateral knee disability.  See 38 C.F.R. § 3.303(d).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified during his October 2016 hearing that although he did not remember a specific injury during service, his duties required him to climb up and jump off of tanks in service and that when it hurt, he would laugh it off and keep going.  The Veteran has reported that his bilateral knee trouble began in service, that it bothered him during his first job after service, and that it has continued to bother him.  See November 2007 VA examination; see also October 2016 hearing transcript. 

Treatment records reflect that the Veteran has been diagnosed with bilateral osteoarthritis of the knees and that he underwent bilateral knee arthroplasty in 2010.

In a May 2012 private opinion, the Veteran's physician stated it was possible that the Veteran's symptoms of arthritis and other pains were related to his time in service.  However, as discussed above, the Board has found this opinion speculative and inadequate. 

The Veteran has not been afforded a VA examination which addresses direct service connection for a bilateral knee disability.  As there is no adequate opinion of record which addresses whether the Veteran's bilateral knee disability is directly or related to service, the Board finds that a remand is necessary.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed bilateral knee disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's currently diagnosed bilateral knee disability began during or is related to the Veteran's active service; or began within one year of service. 

The examiner must consider and address the Veteran's lay statements.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


